    Case: 1:19-cv-04722 Document #: 94 Filed: 02/18/21 Page 1 of 2 PageID #:941




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION




VERNITA MIRACLE-POND and
SAMANTHA PARAF, individually and
on behalf of all others similarly situated,                Civil Action No. 1:19-cv-4722

               Plaintiffs,
                                                           District Judge Mary M. Rowland
               v.

SHUTTERFLY, INC.,

               Defendant.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s January 20, 2021 order, Dkt. 93, Plaintiffs Vernita Miracle-Pond

and Samantha Paraf and Defendant Shutterfly, Inc. (the “Parties”) respectfully submit this Joint

Status Report regarding the status of their settlement discussions.

       1.      The Parties have reached a settlement-in-principle that, if finally approved, will

resolve all claims asserted in this action.

       2.      The Parties intend to present their settlement for approval by the Circuit Court of

Cook County, Illinois, County Department, Chancery Division, where this action was initially

commenced (Miracle-Pond, et al. v. Shutterfly, Inc., Case No. 2019CH07050).

       3.      The Parties accordingly have filed concurrently with this Joint Status Report a

stipulation to remand the action, with each side to bear its own fees and costs.
    Case: 1:19-cv-04722 Document #: 94 Filed: 02/18/21 Page 2 of 2 PageID #:942




Dated: February 18, 2021                      Respectfully submitted,

 By: /s/ David P. Milian                      By: /s/ Matthew D. Provance

 CARLSON LYNCH, LLP                           MAYER BROWN LLP
 Katrina Carroll                              Lauren R. Goldman
 kcarroll@carlsonlynch.com                    Michael Rayfield*
 Kyle Shamberg                                1221 Avenue of the Americas
 kshambert@carlsonlynch.com                   New York, NY 10020
 111 West Washington Street, Suite 1240       Telephone: (212) 506-2647
 Chicago, IL 60602                            lrgoldman@mayerbrown.com
 Tel: (312) 750-1265                          mrayfield@mayerbrown.com

 AHDOOT & WOLFSON, P.C.                       John Nadolenco*
 Tina Wolfson                                 350 South Grand Avenue
 twolfson@ahdootwolfson.com                   25th Floor
 Robert Ahdoot                                Los Angeles, CA 90071
 rahdoot@ahdootwolfson.com                    Telephone: (213) 229-9500
 Bradley K. King                              jnadolenco@mayerbrown.com
 bking@ahdootwolfson.com
 Henry J. Kelston                             Matthew Provance
 hkelston@ahdootwolfson.com                   71 S. Wacker Dr.
 10728 Lindbrook Drive                        Chicago, IL 60606
 Los Angeles, California 90024                Telephone: (312) 701-8598
 Tel: (310) 474-9111;                         mprovance@mayerbrown.com
 Fax: (310) 474-8585
                                              Attorneys for Defendant
 CAREY RODRIGUEZ MILIAN GONYA,                *denotes admission pro hac vice
 LLP
 David P. Milian*
 dmilian@careyrodriguez.com
 1395 Brickell Avenue, Suite 700
 Miami, Florida 33131
 Tel: (305) 372-7474
 Fax: (305) 372-7475

 Attorneys for Plaintiffs
 *denotes admission pro hac vice




                                          2
